Citation Nr: 0303380	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-24 270	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1997 rating action of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss.  

The veteran was afforded a hearing before the undersigned in 
May 2000, at which time he alleged that his bilateral hearing 
loss had grown more severe since a VA examination in 1996.  
In June 2000, the Board remanded this matter to the RO for 
additional development.  Development has been completed and 
the case is once again before the Board for appellate review.  

The Board notes that in the June 2000 remand, the issue of 
entitlement to service connection for bilateral ear 
infections was referred to the RO for development.  
Additionally, in a March 2002 statement, the veteran appears 
to raise a claim of entitlement to service connection for 
nerve damage to the left ear.  These issues are not properly 
before the Board on appeal, and accordingly, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All preliminary notification and development needed to 
adjudicate the claim on appeal has been accomplished.

2.  Results of the October 1996 VA audiometric evaluation 
correspond to a Level I and Level I hearing loss, in the 
right and left ears respectively.  

3.  Results of the May 2002 VA audiometric evaluation 
corresponds to a Level I and Level II hearing loss, in the 
right and left ears respectively.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the June 1997 statement of the case (SOC) and 
the August 2002 supplemental statement of the case (SSOC), 
the veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for not assigning a higher rating.  Moreover, the 
statement of the case discussed what the evidence had to show 
to establish entitlement to a higher rating, what medical and 
other evidence the RO had obtained.

The Board also finds that the statutory and regulatory 
requirement has been met insofar as notifying the veteran of 
what evidence he needed to obtain himself, personally, and 
what evidence VA would obtain for him.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
the supplemental statement of the case issued in August 2002, 
the RO specifically apprised the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA.  Additionally, in letters sent in March 2002 and 
August 2002, the RO apprised the veteran of the VCAA and its 
legal implications concerning his pending appeal, including 
requesting that he identify any additional treatment records 
to support his claim.  The RO also notified him it would make 
efforts to obtain the outstanding records he identified.  
Hence, the duty to notify has been met.

The Board also finds that all necessary preliminary 
development has been completed.  The veteran has submitted 
medical evidence in support of his claim, and the RO has 
undertaken reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate his 
claim, including obtaining his VA outpatient treatment 
records, requesting additional medical records from his other 
treating physicians or providers whom he had identified and 
provided signed authorization, and arranging for him to 
undergo VA audiologic examinations in 


October 1996 and May 2002.  But neither he nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim, therefore, is ready to be considered on the merits.

Background and Analysis

Service connection for bilateral hearing loss was granted by 
original rating action of January 1969.  A noncompensable 
evaluation was assigned.  In August 1996, the veteran claimed 
that his bilateral defective hearing was of greater severity 
than was reflected by the noncompensable evaluation assigned.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).

Initially, it is noted that effective on June 10, 1999, the 
rating criteria for evaluating hearing loss were updated.  
See, 64 Fed. Reg. 25208 (May 11, 1999).  According to the 
Court of Appeals for Veterans Claims (Court), where the law 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

A review of the changes made to the criteria at 38 C.F.R. § 
4.85, and specifically Tables VI, VI(a), and VII, reveals 
that the revisions did not make any changes to the numeric 
designations assigned to ascertain levels of puretone 
threshold or speech discrimination.  Thus there is no change 
in the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes made to regulations at 38 C.F.R. § 4.86 regarding 
exceptional patterns of hearing impairment.  The criteria of 
38 C.F.R. § 4.86 effective prior to June 10, 1999 discussed 
the use of hearing aids in the conduction of audiometry 
examinations and the evidence used in award of service 
connection.  It is also pertinent to note that the 
audiologists who conducted the examinations and reviewed the 
results of the relevant audiometry evaluation in this case 
did not indicate that there were any language difficulties or 
inconsistent speech audiometry scores that would make the use 
of both puretone average and speech discrimination 
inappropriate and would require evaluation under Table VIa.  
See 38 C.F.R. § 4.85(c) (effective prior to June 10, 1999).

The regulations at 38 C.F.R. § 4.86 effective on June 10, 
1999, however, require that the use of Table VIa when 
specific audiometry and speech discrimination scores are 
noted on examination.  Specifically, 38 C.F.R. § 4.86 
requires that when the puretone thresholds at 1000, 2000, 
3000, and 4000 Hz are each 55 decibels or more or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
the puretone threshold in the ear is 70 decibels or more at 
2000 Hertz, the roman numeral designation for hearing 
impairment in that ear is to be chosen from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral was then to be raised to the next higher numeral.  
Under the provisions of 38 C.F.R. § 4.86, each ear was to be 
evaluated separately.

The veteran was afforded a VA audiologic examination in 
September 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
5
45
70
LEFT

30
20
65
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
Under the criteria for rating the veteran's bilateral hearing 
loss in effect prior to June 10, 1999, these audiometry test 
results indicated that the veteran had hearing acuity 
corresponding to a Roman Numeral I in the right ear and Roman 
Numeral I in the left ear.  Bilateral defective hearing of 
this extent warranted a noncompensable (0 Percent) rating 
under the criteria for evaluating hearing loss in effect 
prior to June 10, 1999. 

At the hearing in May 2000, the veteran complained of 
difficulty in hearing in crowded places or in areas with 
background noise.  He reported that he still had difficulty 
hearing voices even with the use of a hearing aid.  However, 
the veteran was able to understand spoken words and maintain 
conversations in quiet settings.  

At a VA audiologic examination in May 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
20
50
65
LEFT

50
45
75
100

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  
The audiometry results do not show exceptional patterns of 
hearing patterns requiring the application of 38 C.F.R. 
§ 4.86.  The audiometric results indicated that the veteran 
had hearing acuity corresponding to a Roman Numeral I for the 
right ear and a Roman Numeral II for the left ear.  Applying 
Table VII, under either the old or new rating criteria, the 
veteran's bilateral hearing impairment is rated as 
noncompensable.  

Based on current audiometric findings, after consideration of 
the veteran's testimony offered at the hearing and review of 
associated VA outpatient treatment records, the Board finds 
that the noncompensable evaluation in effect for the 
appellant's service-connected bilateral hearing loss is 
appropriate and entitlement to an increased evaluation is not 
warranted.  In this regard, the Board acknowledges that 
results of the May 2002 VA audiologic examination indicated 
that the veteran's bilateral hearing loss had increased in 
severity.  Nevertheless, after a mechanical application of 
the old or new rating criteria, a compensable evaluation is 
not warranted.  Accordingly, the appellant's claim must be 
denied.  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss. Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

